     Case 3:19-cv-00079-HEH Document 26 Filed 09/06/19 Page 1 of 1 PageID# 101



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

HARRIETT DECH,                                 )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )     Civil Action No. 3:19CV00079-HEH
                                               )
COMPASS GROUP USA, INC.,                       )
                                               )
         Defendant.                            )

                      STIPULATION OF DISMISSAL WITH PREJUDICE

         COME NOW the Plaintiff, Harriett Dech, and the Defendant, Compass Group USA, Inc.,

both by counsel, and hereby stipulate and agree that this case is to be dismissed with prejudice

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

         Respectfully submitted this 6th day of September, 2019.



By:    /s/ W. Huntington Byrnes                      By:     /s/ Amy M. Pocklington
W. Huntington Byrnes (VSB. No. 46714)                Amy M. Pocklington (VSB No. 45233)
Steven P. Gould (VSB No. 80411)                      J. Clay Rollins (VSB No. 84382)
BYRNES GOULD PLLC                                    OGLETREE, DEAKINS, NASH, SMOAK
312 Main Street, Suite 200 (24541)                     & STEWART, P.C.
P.O. Box 47                                          901 East Byrd Street, Suite 1300
Danville, Virginia 24543                             Riverfront Plaza, West Tower
Telephone: 434.792.2424                              Richmond, Virginia 23219
Facsimile: 434.321.1661                              Telephone: 804.663.2330
HByrnes@byrnesgould.com                              Facsimile: 855.843.1809
SGould@byrnesgould.com                               amy.pocklington@ogletreedeakins.com
Counsel for Plaintiff                                clay.rollins@ogletreedeakins.com
                                                     Counsel for Defendant
